Citation Nr: 1129301	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-46 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension for accrued benefits purposes.

2.  Entitlement to service connection for a heart disability, not including hypertension, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from August 1953 to June 1955.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of August 2008 by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection, for accrued benefits purposes, be granted for hypertension and for heart disability.  She has further requested service connection for the cause of the Veteran's death.  The RO has denied her claim and she has appealed to the Board for review.

A review of the claims folder shows that the Veteran was on active duty in the United States Army from August 1953 to June 1955.  His DD Form 214, Report of Separation from the Armed Forces of the United States, indicates that after he was discharged, he was transferred to the US Army Reserves for the completion of eight years of service.  It is unclear from the record whether the Veteran performed any duties while in the Reserves or whether he was assigned to the IRR (Individual Ready Reserves).  

Nevertheless, twenty-eight years after he was discharged from the US Army, the Veteran submitted a claim for nonservice-connected pension benefits.  In conjunction with that claim, the Veteran underwent a VA Compensation and Pension Examination in October 1983.  At that time, the examiner wrote the following:

Patient has long-standing hypertension dating back to approximately 1952 but has only been on medication for the last 15 years.  His control has been variable but he denies any sequella of his hypertension other than on several occasions he has been told of "enlarged heart".  He denies any difficulty with stroke or seizures or known MI.  He does have recurrent difficulty with palpation and substernal chest discomfort described as a shooting episodic discomfort, non-radiating noted primarily on exertion.  The pain is relieved by rest.  He does not require NTG for treatment.  He denies any recurrence of the chest discomfort since approximately February 1982.  He denies any history of known heart disease, heart murmur, etc. . . . 

The examiner completed the examination and then provided a diagnosis of hypertension.  Additional comments concerning the etiology of the condition were not provided.

Shortly after the examination was completed, the Veteran withdrew his application for nonservice-connected pension benefits.  He informed the RO that he had been awarded Social Security Administration (SSA) benefits and that his income with the SSA benefits would be too great to qualify him for nonservice-connected pension benefits.  

In the latter half of 2006, the Veteran submitted a claim to the VA asking that service connection be granted for hypertension.  The RO responded to the Veteran's claim by attempting to obtain his service medical treatment records.  Upon contacting the National Personnel Records Center (NPRC), it was determined that the Veteran's records were "fire records" and had been destroyed in the NPRC fire of the early 1970s.  The Veteran was asked to provide additional information concerning his claim.  He then described his enlistment and end-of-enlistment physicals, of having high blood pressure for both physicals, but he indicated that he was not treated for high blood pressure in service.  

The Veteran passed away in April 2008.  Following the Veteran's death, his widow, the appellant, filed a claim for benefits.  She has asserted, mirroring statements by her now-deceased husband, that the Veteran suffered from hypertension since service and that it was this condition that caused or resulted in his death.  She further averred that her husband had difficulty joining the military because of elevated blood pressure readings and that after he was released from active duty, he continued to have high blood pressure.  The claim is now before the Board for review.

Upon reviewing the record, the Board believes that additional development of the claim should be accomplished prior to the Board issuing a determination on the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

First, the claims folder reflects that the Veteran received treatment from VA, however, it is unclear if there are any medical records dating from February 2008 to April 2008.  Medical health care records from February 2008 to April 2008, if any exist, should be associated with the claims folder.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

In addition, the appellant has not yet submitted or authorized VA to obtain the Veteran's terminal care records.  The Certificate of Death shows that the appellant's husband died as an inpatient at the Central Baptist Hospital, in Lexington, Kentucky.  Although the appellant's claim has been denied, it may be that the terminal treatment records will provide more details on how the Veteran died and additional information concerning the cause of his death.  The appellant should again be asked to either submit the records or authorize VA to obtain the records.

As noted above, the record suggests that the Veteran's active duty medical treatment records were destroyed or lost as a result of the NPRC fire.  Despite the negative response from NPRC, the Board believes that another search for the Veteran's service records should be accomplished, since it does not appear that records covering his period of Reserve service were requested.  

Finally, the record shows that during the Veteran's lifetime, he was in receipt of Social Security Administration (SSA) benefits.  The Court has held that VA must obtain SSA decisions and records which may have a bearing on the claim.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with her claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

The case is REMANDED to the RO for the following development:

1.  The AMC/RO should request all documents pertaining to any award of benefits to the Veteran from the SSA, and specifically request a copy of any decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that she may have the opportunity to proffer those records pursuant to 38 C.F.R. § 3.159(e).

2.  The RO/AMC shall contact the appellant and ask that she identify all sources of medical treatment received by the Veteran from the date of his discharge from active duty until his passage, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any records that may be located at the Central Baptist Hospital).  

Specifically ask the appellant to either provide the terminal hospital records from Central Baptist Hospital or provide authorization allowing VA to obtain the records.  

Copies of medical records from all sources, for which an authorization has been provided, should then be requested.  Any response received should be memorialized in the claims folder.  All records obtained must be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the RO/AMC shall inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159 (2010).

3.  Associate any VA records dating from February 2008 to April 2008, with the claims folder along with any records identified by the appellant above that are not already of record.  If there are no records from February 2008 to April 2008, this should be noted in the claims folder.  

4.  The RO/AMC should contact the appropriate agency, including the NPRC and the National Archives and Records Administration (NARA), and attempt to obtain all service records of the Veteran for his period of active service from August 1953 to June 1955 and his period of Reserve service thereafter.  

All inquiries must be clearly documented in the Veteran's claims file.  In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If the records ultimately are not obtained, then the RO/AMC must inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC shall inform the appellant that VA will proceed to decide her appeal without these records unless she is able to submit them.  See 38 C.F.R. § 3.159(e).  An appropriate period of time within which to respond will be allowed.  She should also be informed that she can submit alternate evidence, including buddy statements, employment physicals, etc.  

5.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the RO/AMC should readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a Supplemental Statement of the Case that contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

